UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 20,301,571 common units of Duncan Energy Partners L.P. outstanding at November 3, 2008.These common units trade on the New York Stock Exchange under the ticker symbol “DEP.” DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated/Combined Operations and Comprehensive Income 3 Unaudited Condensed Statements of Consolidated/Combined Cash Flows 4 Unaudited Condensed Statement of Consolidated Partners’ Equity 5 Notes to Unaudited Condensed Consolidated/Combined Financial Statements: 1.Background and Basis of Financial Statement Presentation 6 2.General Accounting Policies and Related Matters 8 3.Financial Instruments 10 4.Inventories 12 5.Property, Plant and Equipment 12 6.Investments in and Advances to Evangeline 13 7.Intangible Assets 13 8.Debt Obligations 14 9.Partners’ Equity and Distributions 14 10.Parent Interest in Subsidiaries 15 11.Business Segments 17 12.Related Party Transactions 20 13.Earnings Per Unit 24 14.Commitments and Contingencies 24 15.Significant Risks and Uncertainties – Weather-Related Risks 25 16.Supplemental Cash Flow Information 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 45 Item 4. Controls and Procedures. 46 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 47 Item 1A. Risk Factors. 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 47 Item 3. Defaults upon Senior Securities. 47 Item 4. Submission of Matters to a Vote of Unit Holders. 47 Item 5. Other Information. 47 Item 6. Exhibits. 48 Signatures 50 1 PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands) September 30, December 31, ASSETS 2008 2007 Current assets: Cash and cash equivalents $ 12,846 $ 2,199 Accounts receivable – trade, net of allowance for doubtful accounts of $37 at September 30, 2008 and $47 at December 31, 2007 73,534 77,912 Accounts receivable – related parties 10,228 3,007 Inventories 13,811 8,510 Prepaid and other current assets 2,497 2,772 Total current assets 112,916 94,400 Property, plant and equipment, net 959,681 877,510 Investments in and advances to Evangeline 4,488 3,490 Intangible assets, net of accumulated amortization of $1,567 at September 30, 2008 and $1,393 at December 31, 2007 6,559 6,733 Other assets 295 273 Total assets $ 1,083,939 $ 982,406 LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable – trade $ 6,657 $ 17,367 Accounts payable – related parties 3,260 21,712 Accrued product payables 56,553 57,474 Accrued costs and expenses 5,459 1,204 Accrued interest 145 186 Accrued ad valorem taxes 6,626 2,335 Deferred revenue 4,961 1,197 Other current liabilities 3,688 4,005 Total current liabilities 87,349 105,480 Long-term debt (see Note 8) 212,000 200,000 Other long-term liabilities 4,094 3,937 Parent interest in subsidiaries (see Note 10) 473,496 356,214 Commitments and contingencies Partners’ equity: Limited partners (20,301,571 common units outstanding at September 30, 2008 and December 31, 2007) 310,960 319,769 General partner 419 599 Accumulated other comprehensive loss (4,379 ) (3,593 ) Total partners’ equity 307,000 316,775 Total liabilities and partners’ equity $ 1,083,939 $ 982,406 See Notes to Financial Statements 2 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED/COMBINED OPERATIONS AND COMPREHENSIVE INCOME (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands, except per unit amounts) Duncan Energy Duncan Energy Partners Partners Predecessor For the Three For the Nine For the Eight For the One Months Ended September 30, Months Ended September 30, Month Ended 2008 2007 2008 2007 January 31, 2007 Revenues: Third parties $ 143,596 $ 116,569 $ 544,397 $ 361,629 $ 42,657 Related parties (see Note 12) 177,769 104,003 399,142 229,713 24,017 Total revenues (see Note 11) 321,365 220,572 943,539 591,342 66,674 Costs and expenses: Operating costs and expenses: Third parties 191,160 194,653 729,375 525,909 58,038 Related parties (see Note 12) 117,993 14,004 175,728 29,890 3,149 Total operating costs and expenses 309,153 208,657 905,103 555,799 61,187 General and administrative costs: Third parties 512 399 1,752 1,012 22 Related parties (see Note 12) 1,102 747 3,581 1,517 455 Total general and administrative costs 1,614 1,146 5,333 2,529 477 Total costs and expenses 310,767 209,803 910,436 558,328 61,664 Equity in income of Evangeline 311 (5 ) 697 155 25 Operating income 10,909 10,764 33,800 33,169 5,035 Other income (expense): Interest expense (2,887 ) (3,180 ) (8,355 ) (6,721 ) Interest income 168 130 426 503 Total other expense (2,719 ) (3,050 ) (7,929 ) (6,218 ) Income before provision for income taxes and Parent interest in income of subsidiaries 8,190 7,714 25,871 26,951 5,035 Provision for income taxes (39 ) (32 ) (67 ) (146 ) Income before Parent interest in income of subsidiaries 8,151 7,682 25,804 26,805 5,035 Parent interest in income of subsidiaries (see Note 10) (4,348 ) (3,188 ) (9,365 ) (13,840 ) Net income 3,803 4,494 16,439 12,965 5,035 Change in fair value of cash flow hedges (474 ) 328 (786 ) 81 Comprehensive income $ 3,329 $ 4,822 $ 15,653 $ 13,046 $ 5,035 Net income allocation: (see Note 13) Limited partners’ interest in net income $ 3,727 $ 4,404 $ 16,110 $ 12,706 General partner interest in net income $ 76 $ 90 $ 329 $ 259 Earnings per unit: (see Note 13) Basic and diluted income per unit $ 0.18 $ 0.22 $ 0.79 $ 0.63 See Notes to Financial Statements 3 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED/COMBINED CASH FLOWS (See Note 1 for Basis of Financial Statement Presentation) (Dollars in thousands) Duncan Energy Duncan Energy Partners Partners Predecessor For the Nine For the Eight For the One Months Ended September 30, Month Ended 2008 2007 January 31, 2007 Operating activities: Net income $ 16,439 $ 12,965 $ 5,035 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, amortization and accretion in operating costs and expenses 25,114 18,967 2,209 Depreciation and amortization in general and administrative costs 265 132 Amortization in interest expense 97 85 Equity in income of Evangeline (697 ) (155 ) (25 ) Parent interest in income of subsidiaries 9,365 13,840 Gain from asset sales and related transactions (402 ) (19 ) Deferred income tax expense (28 ) 64 Changes in fair market value of financial instruments (131 ) 157 Net effect of changes in operating accounts (see Note 16) (28,125 ) 40,945 (10,754 ) Net cash provided by (used in) operating activities 21,897 86,981 (3,535 ) Investing activities: Capital expenditures (120,334 ) (131,793 ) (5,348 ) Contributions in aid of construction costs 2,282 368 349 Proceeds from asset sales and related transactions 398 3,256 Advances to Evangeline (301 ) (384 ) Cash used in investing activities (117,955 ) (128,553 ) (4,999 ) Financing activities: Repayments of debt (87,000 ) (61,000 ) Borrowings under debt agreements 99,000 276,000 Debt issuance costs (518 ) Net proceeds from initial public offering 290,466 Distributions to our unitholders and general partner (25,688 ) (13,341 ) Distributions to Parent at time of initial public offering (459,551 ) Distributions to Parent of subsidiary operating cash flows (25,972 ) (20,728 ) Contributions from Parent to subsidiaries 27,493 34,034 Contributions from Parent in connection with Omnibus Agreement (see Note 12) 32,465 Contributions from Parent in connection with Mont Belvieu Caverns’ LLC Agreement (see Note 12) 86,407 Net cash contributions from owners – predecessor (see Note 2) 8,534 Cash provided by financing activities 106,705 45,362 8,534 Net change in cash and cash equivalents 10,647 3,790 Cash and cash equivalents, beginning of period 2,199 3 Cash and cash equivalents, end of period (see Note 2) $ 12,846 $ 3,793 $ See Notes to Financial Statements 4 DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENT OF CONSOLIDATED PARTNERS’ EQUITY (See Note 1 for Basis of Financial Statement Presentation and Note 9 for Unit History) (Dollars in thousands) Accumulated Other Limited General Comprehensive Partners Partner Loss Total Balance, December 31, 2007 $ 319,769 $ 599 $ (3,593 ) $ 316,775 Net income 16,110 329 16,439 Amortization of unit-based awards 255 5 260 Distributions to unitholders and general partner (25,174 ) (514 ) (25,688 ) Change in fair value of cash flow hedges (786 ) (786 ) Balance, September 30, 2008 $ 310,960 $ 419 $ (4,379 ) $ 307,000 See Notes to Financial Statements 5 DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED/COMBINED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Background and Basis of Financial Statement Presentation Partnership Organization and Background Duncan Energy Partners L.P. (the “Partnership”) is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “DEP.”The Partnership is engaged in the business of (i) storing natural gas liquids (“NGLs”) and certain petrochemical products, (ii) transporting NGLs and propylene and (iii)gathering, transporting, storing and marketing natural gas.The Partnership was formed in September 2006 to acquire, own and operate a diversified portfolio of midstream energy assets and to support the growth objectives of Enterprise Products Operating LLC (“EPO”).The Partnership is owned 98% by its limited partners and 2% by its general partner, DEP Holdings, LLC (“DEP GP”), a limited liability company, which is a wholly owned subsidiary of EPO.DEP GP is responsible for managing all of the Partnership’s businesses.EPCO, Inc. provides all of the personnel necessary for operating the Partnership’s assets and performs certain administrative services for the Partnership. On February 5, 2007, the Partnership completed its initial public offering of 14,950,000 common units (including an overallotment amount of 1,950,000 common units) at a price of $21.00 per unit, which generated net proceeds to the Partnership of approximately $291.0 million.At the closing of its public offering, the Partnership made a special distribution to EPO of $459.6 million as consideration for assets contributed by EPO to the Partnership.The distribution amount was funded with approximately $260.6 million of net proceeds from the Partnership’s initial public offering and $198.9 million in borrowings under the Partnership’s revolving credit facility.In addition to the cash consideration, the Partnership issued 5,351,571 common units to EPO. The Partnership did not own any assets prior to February 5, 2007. The financial information and related notes included under this Item 1 that pertain to periods prior to the Partnership’s initial public offering reflect the assets, liabilities and operations contributed to the Partnership by EPO on February 5, 2007 (effective February 1, 2007 for financial accounting and reporting purposes).We refer to the business of Duncan Energy Partners L.P. prior to February 1, 2007 as “Duncan Energy Partners Predecessor” or the “Predecessor.”Unless the context requires otherwise, references to “we,” “us,” “our,” “the Partnership” or “Duncan Energy Partners” are intended to mean the business and operations of Duncan Energy Partners L.P. and its consolidated subsidiaries since February 1, Duncan Energy Partners Predecessor was engaged in the same lines of business as the Partnership.The principal business entities included in the historical combined financial statements of Duncan Energy Partners Predecessor were (on a 100% basis): (i)Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii)Acadian Gas, LLC (“Acadian Gas”); (iii)Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv)Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v)South Texas NGL Pipelines,LLC (“South Texas NGL”).EPO contributed a 66% equity interest in each of these five entities to the Partnership on February 5, 2007.EPO retained the remaining 34% equity interest in each of these subsidiaries. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., which owns EPO.Enterprise Products Partners is a publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”EPO, which is our Parent company,owns our general partner and is a significant owner of our common units.References to “EPGP” mean Enterprise Products GP, LLC, the general partner of Enterprise Products Partners. 6 References to “TEPPCO” mean TEPPCO Partners, L.P., an affiliated publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO and wholly owned by Enterprise GP Holdings L.P. References to “EPCO” mean EPCO, Inc., which is a related party affiliate to all of the foregoing named entities.All of the aforementioned entities are under common control of Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. Basis of Financial Statement Presentation The Partnership’s financial and operating results are presented separately from those of Duncan Energy Partners Predecessor.There were a number of contracts and other arrangements that went into effect at the time of the Partnership’s initial public offering that affect the comparability of its results (i.e., post-February 1, 2007 periods) with those of Duncan Energy Partners Predecessor (i.e., pre-February 1, 2007 periods).These differences and other factors are summarized as follows: § The Partnership’s net income reflects its 66% ownership interest in the subsidiaries that hold its operating assets.The 34% ownership interest retained by EPO in these operating subsidiaries is recorded as Parent interest and deducted in determining the Partnership’s net income.The net income of Duncan Energy Partners Predecessor reflects EPO’s previous 100% ownership of these subsidiaries; § The fees Mont Belvieu Caverns charges EPO for underground storage services increased to market rates as a result of new agreements; § Storage well measurement gains and losses are retained by EPO rather than being allocated to Mont Belvieu Caverns; § Mont Belvieu Caverns makes a special allocation of its operational measurement gains and losses to EPO, which results in such gains and losses not impacting the net income or loss of Mont Belvieu Caverns. However, operational measurement gains and losses continue to be a component of gross operating margin (see Note 11 for an explanation of gross operating margin); § Transportation revenues recorded by Lou-Tex Propylene and Sabine Propylene decreased due to the assignment of certain exchange agreements to us by EPO; § The Partnership did not have any debt obligations prior to February 5, 2007 when it borrowed $200.0 million under its revolving credit facility.Duncan Energy Partners Predecessor did not have any debt obligations; and § The Partnership incurs additional general and administrative costs as a result of being a publicly traded entity.These costs include fees associated with annual and quarterly reports to unitholders, tax returns and Schedule K-1 preparation and distribution, investor relations, registrar and transfer agent fees, NYSE listing fees, accounting and legal services and estimated related party amounts payable to EPCO in connection with the administrative services agreement. The financial information of Duncan Energy Partners Predecessor has been prepared using EPO’s separate historical accounting records related to the operations owned by Mont Belvieu Caverns, Acadian Gas, Lou-Tex Propylene, Sabine Propylene and South Texas NGL. In our opinion, the accompanying Unaudited Condensed Consolidated/Combined Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) 7 have been condensed or omitted pursuant to the rules and regulations of the U.S.
